Title: From Thomas Jefferson to the County Lieutenants of Powhatan and Certain Other Counties, 31 May 1781
From: Jefferson, Thomas
To: County Lieutenants


        
          Sir
          Charlottesville May 31st. 1781
        
        It having become essentially necessary to raise immediately a large body of Cavalry and having no means of providing Accoutrements we are obliged to attempt the recovery of All the public Arms and Accoutrements for Cavalry dispersed in private hands through the state, which if they can be secured will arm and equip a very respectable force. I am therefore to press you instantly and diligently to search for any such in your County, not in the hands of men in actual Service and send them to such place as Colo. White shall appoint, and if collected before such appointment is known to you, then to send them to the Head quarters of the Marquis Fayette. I am &c.,
        
          Thomas Jefferson
        
      